DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed September 14, 2022 have been entered. Claims 1-3,7,9-11,15-18, 20, 22-28 are currently pending. Claims 4, 6, 8, 12-14, 19, and 21 have been cancelled. Claims 25-28 have been added. The 112.b rejection from the non-final office action dated June 14, 2022 has be resolved by amendment and is withdrawn.

A note regarding Ozone’s properties
Per MPEP 2112.02 II:
 “The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using.  “In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. The court went on to reverse the obviousness rejection of claims 2-5 and 7-10 which recited a process of using a new compound. The court relied on evidence showing that the nonaddictive property of the new compound was unexpected.)”

In this case in regards to MPEP 2112.02 the applicant, appears to be finding a new use (ie Ozone’s ability to increase the surface energy) that is the result of a known composition or that is inherent to Ozone, unless, applicant can provide data or a statement that indicates that ozone only increases the surface energy of a living tissue under a specific concentration and or a set duration. 
It would follow that if the same concentration of ozone is applied then the surface energy will increase as claimed.
	
 Below is some research to address a few points:
 Time of exposure: as evidenced by the following peer reviewed articles: 
-Velio Bocci, Is it true that ozone is always toxic? The end of a dogma, Toxicology and Applied Pharmacology, Volume 216, Issue 3,2006,Pages 493-504,ISSN 0041-008X, https://doi.org/10.1016/j.taap.2006.06.009.(https://www.sciencedirect.com/science/article/pii/S0041008X06002195)
- Gupta, G., & Mansi, B. (2012). Ozone therapy in periodontics. Journal of Medicine and Life, 5(1), 59-67. Retrieved from https://www.proquest.com/scholarly-journals/ozone-therapy-periodontics/docview/1002683460/se-2?accountid=14753
It is clear based on the above articles that ozone has a negative effect on living tissue over longer period of time depending on concentration. Ozone administration to particular areas (not inhalation or eyes) can be beneficial over shorter periods with respect to wound healing, immune stimulation, antimicrobial effect, antihypoxic effects, biosynthetic effects. The surface energy is not mentioned; however, time is. A carefully applied dose can activate many different reaction pathways rapidly because of reactions that follow after the unstable O3 splits and forms different bonds depending on what molecules are present and affinity in the surrounding area. Consequently, the O3 is only briefly present as its splits and rapidly forms new bond resulting in changing the surface bonding pattern of the site which will affect the available surface energy. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 14, 2022 was filed after the mailing date of the non-final action on June 14, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed September 14, 2022 have been fully considered but they are not persuasive. 
Firstly, Applicant argues Medozons-BM fails to teach a duration of 10 seconds to 35 seconds with sufficient specificity. While applicant points to paragraph [0089] to note limited ozone exposure has known benefits, applicant still fails to provide critically of the claimed range and uses the term “may”.
Secondly applicant argues neither reference teaches an application for makeup and tries to distinguish makeup from cosmetics. The term makeup is defined as a cosmetic per the Merriam-Webster dictionary. Additionally, while there appears to be a distinction when the terms are searched  together “makeup vs cosmetic” between beautifying vs cleansing, the Food and Drug Administration (FDA) defines cosmetic as a cleansing or beautifying product (see “importing cosmetics” from the FDA and “what is the difference between cosmetics and makeup” from https://pediaa.com/what-is-the-difference-between-cosmetics-and-makeup/#:~:text=Cosmetics%20and%20Makeup-,Definition,alters%20or%20improves%20one's%20appearance). The Examiner has used the standard dictionary definition. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for
applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention.

The term “substantially” in dependent claim 7 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear to what degree the chamber needs to be sealed i.e. no ozone leakage or is there a permissible amount? 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 9, 11, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Medozons-BM and Chambers for External Ozone therapy (NPL way-back-machine indicates the particular model was on sale before the effective filing date though the product specifications are from the current site as the data was not available within the snapshot captured by the wayback machine, the citations refer to two PDFs: Medozon-BM refers to the ozone generator and Chambers refers to the attachments of the ozone generator the two documents will collectively be referred to as Medozons-BM since they are used in tandem) and evidenced by -Velio Bocci, Is it true that ozone is always toxic? The end of a dogma, Toxicology and Applied Pharmacology, Volume 216, Issue 3,2006,Pages 493-504,ISSN 0041-008X, https://doi.org/10.1016/j.taap.2006.06.009.(https://www.sciencedirect.com/science/article/pii/S0041008X06002195) and Gupta, G., & Mansi, B. (2012). Ozone therapy in periodontics. Journal of Medicine and Life, 5(1), 59-67. Retrieved from https://www.proquest.com/scholarly-journals/ozone-therapy-periodontics/docview/1002683460/se-2?accountid=14753 (hereafter referred to as evidentiary references).

Regarding claims 5 and 9, Medozons-BM discloses a device (Medozons-BM figure on page 1) for increasing the surface energy of a portion of a body (Medozons-BM page 2 and 4 which discloses an ozone generating device for cosmetic or medical uses; Applicant clearly provides a long list of known adhesion promoters or surface energy enhancers in applicant’s specification [0084] which includes Ozone) the device comprises:
-a gas generator for generating a surface energy enhancing fluid (or ozone per claim 9, Medozons-BM page 2 principle of ozone generation indicating the ozone is generated or formed and therefore a generator is present);
-delivering the surface energy enhancing fluid to a surface of the portion of the body placed in a sealed chamber (Medozons-BM pages 2 and 4 which discloses an ozone generating device for cosmetic or medical uses and Chamber page 1 discloses various shaped chamber attachments that are connected to the ozone generator in order to deliver the ozone, and Chambers page 3 discloses a seal to prevent ozone escaping from the system), wherein the surface energy enhancing fluid is configured to increase the surface energy of the portion of the body by 10 mN/m to 20 mN/m (Medozons-BM allows for the adjustment in the concentration of ozone and is able to provide a rate of ozone generation with the range disclosed by the specification that allows for the Ozone to increase the surface energy by 10-20mN/m (Medozons-BM page 3, the output times flow rate adjusting for units provides a max output of 0.6g/hour: using the upper output range of the concentration 10000mcg/L = 0.01 g/L  and using the flow rate of 1L/min = 60L/hr yields  rate of 0.01g/L * 60L/hr = 0.6g/hr and the specification notes 0.2 to 0.8 g/hour will achieve the claimed surface energy increase); and terminating the generating and/or delivering of the surface energy enhancing fluid after a duration (Medozons-BM pages 2 and 3 discloses the runtime can be set using a control system from 0 to 60 minutes).
Medozon-BM discloses wherein the duration is between 15 seconds and 35 seconds (Medozons-BM pages 2 and 3 discloses the runtime can be set using a control system from 0 to 60 minutes there by meeting the claimed range).
However, Medozon-BM does not explicitly disclose the duration is between 15 to 35 seconds.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the duration from 0-60 minutes to 15-35 seconds as applicant appears to have placed no criticality on the claimed range (see applicant’s specification [0023]) indicating the duration “may” be within the claimed range) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Medozons-BM fails to disclose a method of using the device.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have used the device with a method. Under the normal operations and use of the device the user would need initiate or turn on the device to generate the ozone, place to body part in the chamber in order for the fluid to be delivered and then terminate or stop the device at the end of prescribed time. Therefore, while Medozons-BM does not explicitly teach a method of using the device, it is clear the method is implied. Additionally, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).

Regarding claim 11, Medozons-BM discloses a device (Medozons-BM figure on page 1) for increasing the surface energy of a portion of a body (Medozons-BM pages 2 and 4 which discloses an ozone generating device for cosmetic or medical uses; Applicant clearly provides a long list of known adhesion promoters or surface energy enhancers in applicant’s specification [0084] which includes Ozone) the device comprises:
-delivering a surface energy enhancing fluid (Applicant clearly provides a long list of known adhesion promoters or surface energy enhancers in applicant’s specification [0084] which includes Ozone. This list is not specially directed to living-tissues nor does it preclude them. This list indicates that the ability of ozone to increase surface energy is known in carbon-based compounds based on applicant’s own admission. Most living tissues contain carbon. The evidentiary references explained above in “A note regarding Ozone’s properties” show that ozone reacts to the tissue surface thereby changing the bonding and “neutralizing” the O3 in the sense that the O3 no longer exists following the reaction; therefore, Ozone will inherently increase the surface energy) to a surface of the portion of the body (Medozons-BM pages 2 and 4 which discloses an ozone generating device for cosmetic or medical uses and Chamber page 1 discloses various shaped chamber attachments that are connected to the ozone generator in order to deliver the Ozone, and Chambers page 3 discloses a seal to prevent ozone escaping from the system), wherein the surface energy enhancing fluid is configured to increase the surface energy of the portion of the body (A note regarding Ozone’s properties” show that ozone reacts to the tissue surface thereby changing the bonding and “neutralizing” the O3 in the sense that the O3 no longer exists following the reaction; therefore, Ozone will inherently increase the surface energy).
Medozons-BM fails to disclose a method of using the device.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have used the device with a method. Under the normal operations and use of the device the user would need initiate or turn on the device to generate the ozone and then terminate or stop the device at the end of prescribed time. Therefore, while Medozons-BM does not explicitly teach a method of using the device, it is clear the method is implied. Additionally, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).

Regarding claims 7 and 15 discloses claim 5 and 11 as seen above and the device comprising recirculating remaining surface energy enhancing fluid within the /a (substantially per claim 7) sealed system (Medozons-BM page 2 and 4 which discloses an ozone generating device for cosmetic or medical uses and Chamber page 1 discloses various shaped chamber attachments that are connected to the ozone generator in order to deliver the Ozone and Chambers page 3 discloses a seal to prevent ozone escaping from the system) after the duration and/or absorbing remaining surface enhancing fluid using a filter (Medozons-BM discloses a second conduit (or discharge line) the ozone is sent to a separate filter unit following application page 3).

Regarding claims 16-17, Medozons-BM discloses wherein the sealed compartment comprises a sealing membrane configured to substantially seal the compartment upon applying the portion of the body to the compartment per claim 16 and prevent the fluid from leaving the compartment (chambers page 3 shows a sealing cuff (1) to hermetically seal the chamber to prevent leakage).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable as applied to claim 15 above, and further in view of Leyva et al. US 2016/0235876 A1 (hereafter referred to as Leyva).
 Regarding claim 18, Medozons-BM fails to disclose wherein the concentration of the ozone in the gas chamber is configured to increase after every circulation of the ozone through the second conduit. 
Leyva teaches an ozone generating system there by being in the same field of endeavor as Medozons-BM. Leyva teaches an ozone generator (held within a first receptacle 305) with a distribution line (340, or first conduit) that connects to a medical device (350) the which has a second conduit (315) leading back to the gas tight compartment (335) which allows for the ozone to be cleaned and released through an exhaust port ([0023-0024]). Leyva later teaches the Ozone in the gas tight compartment can be reused or cleaned and released to the environment ([0025] lines 20-27 in particular). Since Leyva allow the ability to reuse the ozone with a closed system it would also be configured to increase the ozone concentration with each circulation to the medical device since all the structural elements required for operation are present.
It would have been obvious to one or ordinary skill in the art before the effective filling date to have reused the ozone in a closed system as taught by Leyva in order to increase the concentration of the ozone rather than simply creating more new ozone at a faster rate to increase the concentration as this would reduce the power demands resulting from continuously creating and cleaning of the ozone as Medozons-BM’s system is open.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable as applied to claim 11 above, and further in view of Fishman US 2004/0129270 A1.
Regarding claim 20, Medozons-BM fails to disclose comprising outputting an alarm a second duration after the duration.
Fishman teaches a gas delivery system thereby being in a related field of endeavor as Medozons-BM. Fishman teaches an alarm may be set to activate following the end of treatment in order to alert the user to take the next appropriate action [0289].
It would have been obvious to one of ordinary skill in the art before the effective filling date to have added an alarm as taught by Fishman to the device of Medozons-BM in order to alert the user or administrator to the end of treatment so action could be taken.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable as applied to claim 9 above, and in view of Leyva et al. US 2016/0235876 A1 (hereafter referred to as Leyva), and in further view of Olson US 5258165.
Regarding claim 10, Medozons-BM discloses the ozone is generated using an electrical synthesis (Medozons-BM page 2) not an electrical current. Medozons-BM fails to teach that the ozone is generated from the air.
Leyva teaches an ozone generating system there by being in the same field of endeavor as Medozons-BM. Leyva teaches using a regular air pump and pumping in outside air into the system to create ozone [0018].
It would have been obvious to one or ordinary skill in the art before the effective filling date to have use regular air as taught by Leyva in the device of Medozons-BM has regular air is free while medical Oxygen as recommend by Medozone-BM must be created and processed and therefore not readily available or free.
Medozons-BM and Leyva fail to teach the ozone is produced using an electrical current.
Olson teaches an ozone generator there by solving the same problem as Medozons-BM. Olson teaches it is known to create ozone at the time of use by using air and an electrical current to create ozone (Col. 1 lines 35-45).
It would have been obvious to one of ordinary skill in the art before the effective filing to date to have used any known process to create ozone such as the use of an electrical current as taught by Olson instead of using electrical synthesis as disclosed by Medozons-BM since the end result of the creation of Ozone is the same.

Claims 1 and 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Medozons-BM and Chambers for External Ozone therapy (NPL way-back-machine indicates the particular model was on sale before the effective filing date though the product specifications are from the current site as the data was not available thought the snapshot captured by the wayback machine, the citations refer to two PDFs: Medozon-BM refers to the ozone generator and Chambers refers to the attachments of the ozone generator the two documents will collectively be referred to as Medozons-BM since they are used in tandem) and in view of Ozone steamer for aesthetic treatment (NPL way-back-machine indicates the particular information available / device for sale before the effective filing date, the current site info is also attached due the pop-up text box making the captured version difficult to read) and as evidenced by Velio Bocci, Is it true that ozone is always toxic? The end of a dogma, Toxicology and Applied Pharmacology, Volume 216, Issue 3,2006,Pages 493-504,ISSN 0041-008X, https://doi.org/10.1016/j.taap.2006.06.009.(https://www.sciencedirect.com/science/article/pii/S0041008X06002195) and Gupta, G., & Mansi, B. (2012). Ozone therapy in periodontics. Journal of Medicine and Life, 5(1), 59-67. Retrieved from https://www.proquest.com/scholarly-journals/ozone-therapy-periodontics/docview/1002683460/se-2?accountid=14753 (hereafter referred to as evidentiary references) and as evidence “soaps and lotions” US Food and Drug Administration.
Regarding claim 1, Medozons-BM discloses a device (Medozons-BM figure on page 1) for improving cosmetics (or makeup) application, the device is placed a body part of a user in a sealed chamber (Medozons-BM page 2 and 4 which discloses an ozone generating device for cosmetic (or makeup) and medical uses and Chamber page 1 discloses various shaped chamber attachments that are connected to the ozone generator in order to deliver the Ozone and Chambers page 3 discloses a seal to prevent ozone escaping from the system), wherein ozone is delivered to a surface of the body part and increases surface energy of the surface of the body part by 10 mN/m to 20 mN/m for a duration (Medozons-BM allows for the adjustment in the concentration of ozone and is able to provide a rate of ozone generation with the range disclosed by the specification that allows for the Ozone to increase the surface energy 10-20mN/m (Medozons-BM page 3, the output times flow rate adjusting for units provides a max output of 0.6g/hour : using the upper output range of the concentration 10000mcg/L = 0.01 g/L  and using the flow rate of 1L/min = 60L/hr yields rate of 0.01g/L * 60L/hr = 0.6g/hr and the specification notes 0.2 to 0.8 g/hour with achieve the claimed surface energy increase). 
Medozon-BM discloses wherein the duration can be between 15 seconds and 35 seconds (Medozons-BM pages 2 and 3 discloses the runtime can be set using a control system from 0 to 60 minutes there by meeting the claimed range).
However, Medozon-BM does not explicitly disclose the duration is between 15 to 35 seconds as the range is larger.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the duration from 0-60 minutes to 15-35 seconds as applicant appears to have placed no criticality on the claimed range (see applicant’s specification [0023]) indicating the duration “may” be within the claimed range) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Medozons-BM fails to disclose a method of using the device or to remove the body part from the chamber following the therapy and to apply medicament or cosmetics to the surface of the body part within 3 minutes of removing the body part from the chamber.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have used the device with a method. Under the normal operations and use of the device the user would need to place the body part in the chamber prior to starting treatment and then remove the device following treatment. Therefor while Medozons-BM does not explicitly teach a method of using the device, it is clear the method is implied. Additionally, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).
Medozons-BM still fails to disclose a method of applying a cosmetics (or makeup) to the surface of the body part within 3 minutes of removing the body part from the chamber. 
While Medozons-BM discloses the device is used for medical or cosmetic uses application of a cosmetic or medication following treatment is not disclosed. 
Ozone steamers teaches an application of Ozone provides positive effects on the skin (page 1) and opens pores (page 11) and that lotions (per “soaps and lotions” as evidence the US Food and Drug Administration considers lotions to be a drug or cosmetic or both therefore the term lotion broadly falls under cosmetic or makeup) maybe applied after treatment (page 1). While a specific time limit is not noted, it is understood since the ozone application opens the pores,lotions needing to penetrate the open pores should be applied while the pores are still open following treatment. Furthermore, the evidentiary references teach as noted in more detail above in the “notes on Ozone” the reaction is relatively short in duration; therefore, application following would need to be performed shortly thereafter. Finally, Applicant’s specification provides no critically for the selected time (within 3 minutes) with regards to applying a cosmetic or medicament following treatment. Additionally, Applicant’s specification suggests within 5 minutes and does not teach against longer intervals following treatment. In this case while no time limit is provided by Ozone steamers it appears well known that application should follow shortly thereafter while the effects of ozone treatment are still active. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have applied a lotion after an ozone treatment as taught by Ozone steamer in order to provide increased benefits of the product while the skin was in an improved form (page 1-2).

Regarding claim 2, Medozons-BM discloses wherein the body part comprises at least a portion of a face of the user (Medozons-BM allows for the use of dental applications thereby involving the user’s face, page 4).

Regarding claim 3, Medozons-BM discloses wherein the body part comprises a nail, skin, or hair of the user (Medozons-BM allows for the use of a range of application thereby involving the user’s skin, nails, and hair, page 4 and chambers page 3-4 (the image is unfortunately cut across the pages shows a lower limb and foot fully enclosed by the chamber, the foot would have skin and nails and possibly hair).

Regarding claim 22-24, Medozons-BM fails to disclose a method of applying a medicament or cosmetics to the surface of the portion of the body. 
Additionally, Medozons-BM fails to disclose wherein the medicament or cosmetics comprises one or more of sprays, lotions, creams, ointment, or adhesives for medical or cosmetic purposes per claim 23.
While Medozons-BM teaches the device is used for medical or cosmetic uses application of a cosmetic or medication following treatment is not taught. 
Ozone steamers teaches an application of Ozone provides positive effects on the skin (page 1) and opens pores (page 11) and that lotions (per claim 21) maybe applied afterward treatment (page 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have applied a lotion after an ozone treatment as taught by Ozone steamer in order to provide increased benefits of the product while the skin was in an improved form (page 1-2).
Regarding claims 25-28, Medozons-BM fails to disclose a method of applying a cosmetics (or makeup) to the surface of the body part (per claims 25 and 27) and that the makeup is applied within 3 minutes of 1) stopping the delivery of the surface energy enhancing fluid per claim 26  or 2) removing the body part from the chamber per claim 28. 
While Medozons-BM discloses the device is used for medical or cosmetic uses application of a cosmetic or medication following treatment is not disclosed. 
Ozone steamers teaches an application of Ozone provides positive effects on the skin (page 1) and opens pores (page 11) and that lotions (per “soaps and lotions” as evidence the US Food and Drug Administration considers lotions to be a drug or cosmetic or both therefore the term lotion broadly falls under cosmetic or makeup) maybe applied after treatment (page 1). While a specific time limit is not noted, it is understood since the ozone application opens the pores, lotions needing to penetrate the open pores should be applied while the pores are still open following treatment. Furthermore, the evidentiary references teach as noted in more detail above in the “notes on Ozone” the reaction is relatively short in duration; therefore, application following would need to be performed shortly thereafter. Finally, Applicant’s specification provides no critically for the selected time (within 3 minutes) with regards to applying a cosmetic or medicament following treatment. Additionally, Applicant’s specification suggests within 5 minutes and does not teach against longer intervals following treatment. In this case while no time limit is provided by Ozone steamers it appears well known that application should follow shortly thereafter while the effects of ozone treatment are still active. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have applied a lotion after an ozone treatment as taught by Ozone steamer in order to provide increased benefits of the product while the skin was in an improved form (page 1-2).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574.  The examiner can normally be reached on M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GABRIELLA E BURNETTE/Examiner, Art Unit 3781                                                                                                                                                                                                        



/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781